DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 10/26/20, 3/3/21, 12/8/21 & 12/21/21.
 Claims 1-14 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Send et al. (US 2018/0007343).
Re Claims 1 and 11: Send et al. teaches optical detector, which includes a focus-adjustable optics {herein focus-adjusting lens 130} (see ¶ 638+), a focus adjustment unit for varying a focal position of the optics {herein the focus-tunable lens being adapted to modify a focal position} (¶ 20+, 54+), a distance sensor for determining a distance value (¶ 202+), and a focus control to move the optics into a focal position corresponding to the distance value by means of the focus adjustment unit, 10wherein the focusing device is configured as an autonomous focus module (¶ 136+, 376-383+), the focus module taking care of the focusing independently of a control of the optoelectronic sensor {herein the optical detector may further comprise at least one time-of-flight detector adapting for detecting at least one distance between the at least one object and the optical detector} in that focus adjustments are carried out independently (¶ 271-272+), and wherein the focusing device can be retrofitted to the optoelectronic sensor by means of releasable connection elements or can 15be replaced with another focus module, with the focus adjustment unit, the focus control, and the distance sensor being parts of the focus module (¶ 699+).
Re Claim 2: Send et al. teaches device and method, wherein the distance sensor is an optoelectronic distance sensor in accordance with the principle of the time of flight process (¶ 272+, 289+).
Re Claim 3: Send et al. teaches device and method, that has a circuit board on which a driver circuit for the focus adjustment, 25the focus control, and the distance sensor are accommodated (¶ 655+).
Re Claim 4: Send et al. teaches device and method, wherein the circuit board is a flex board (¶ 304+).
Re Claims 5-6: Send et al. teaches device and method, having an interface to the sensor to receive control data of the sensor and/or to transfer distance values of the distance sensor to the sensor, wherein the focus control is configured for an external focus mode in which at least one distance value is specified via the interface and the focal position correspondingly tracks {herein a tracking system} the distance value (¶ 228-236+, 324-329+).
Re Claim 7: Send et al. teaches device and method, wherein the focus control is configured for an autofocus mode in which distance values are measured continuously via the distance sensor and the focal position correspondingly tracks the distance values (¶ 141+, 374+).
Re Claim 12: Send et al. teaches device and method, that is configured as a barcode scanner, the barcode scanner having said 20light transmitter, with the focusing device being arranged in front of its light transmitter {herein one SLM/spatial light modulator detector may be placed in front of at least one ToF detector} (¶ 280+,  329+).
Re Claims 13-14: Send et al. teaches device and method, that is configured as a camera {herein a 3D-camera}, the camera having said light receiver, with 25the focusing device being arranged in front of its light receiver (134-141+), and wherein the camera is a camera-based code reader {herein the FiP-devices may be used as 3D-barcode readers} (¶ 372).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Send et al. (US 2018/0007343) in view of Hatazawa (US 2004/0130978).
The teachings of Send et al. have been discussed above. Send et al. teaches an adaptive lens such as a liquid lens (¶ 89-92+, 638+).
Send et al. fails to specifically teach that the focus adjustment unit has a moving coil drive.
Harazawa teaches objective lens actuator and optical pickup device, wherein the focus adjustment unit has a moving coil drive (¶ 13-18+, 79+).
In view of Hatazawa’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Send et al. that the focus adjustment unit has a moving coil drive so as to allow a comparable zooming process .
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach the focus adjustment unit comprises a movable carrier element 20having the optics and a fixed holding element that each have a surface; and wherein the position of the movable carrier element is variable with respect to the holding element for a setting of a focal position and at least one rolled leaf spring is arranged between the carrier element and the holding element that rolls on or off the surfaces during a movement of the movable carrier 25element. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Day et al. (US 2014/0262698) teaches gimbal instrument having a pre-aligned and replaceable optics bench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887